DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 21-22, drawn to identification code for retrieving stress information during glass panel manufacturing, classified in G06K 7/1404.
II. Claims 13-20, drawn to mechanical movement of a fluid sprayer for glass panel manufacturing, classified in G01L 1/24.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions would serve no clear purpose to one another.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shaobin Zhu (Reg. No. 62741) on 3/5/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 21-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10-11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (US 20140084069 A1) in view of Trpkovski (US 20030047538 A1) further in view of Oh et al. (US 20190144323 A1).
Regarding claim 1, Mizukoshi discloses (Fig. 4) an information code medium, and system and apparatus for reading information code provided by the same comprising:
an image capturing device 42 (¶41) to capture an image of an identification code installed on a surface of the one of the plurality of glass panels, wherein the identification code is unique to each of the plurality of glass panels (¶66); 
an image processor, coupled to the image capturing device, to process the captured image and recognize the identification code (¶71); 
a central processor 41, coupled to the image processor,(¶42) to instruct the scanning device to retrieve authentication information corresponding to the identification code from a glass panel production information database (¶76); and 
a display device, coupled to the central processor (¶41
Mizukoshi does not explicitly disclose the glass panels are reinforced; the scanning device is mobile; the information retrieved is stress information; to display the retrieved stress information; wherein the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels.
Trpkovski teaches (Fig. 3) a laser etching indicia apparatus comprising: manufacturing of reinforced glass panels (¶3 - tempered), where indicia are imparted onto the glass to include manufacturer information, and other information such as the type of glass, the coatings or films applied to the glass, whether the glass is tempered, a window manufacturer for which the glass or insulating glass unit is being produced, applicable patent marking or trademark registration designations, certification designations, and light filtering and insulation performance data, and the like (¶10).
Oh teaches a glass manufacturing method and apparatus comprising: the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels (¶41). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the scanning device of Mizukoshi with logistical and physical property information included in the barcode as taught by Trpkovski, including that the glass may be reinforced by tempering, and with the stress information map as taught by Oh as physical property information included in the barcode, and doing so by a scanning device well known in the art like a mobile device with the display to interface with the user with information, in order to provide users with useful information (Trpkovski: ¶3).
Regarding claim 3, Mizukoshi discloses:
42, (¶41) an image of an identification code installed on a surface of the one of the plurality of glass panels, wherein the identification code is unique to each of the plurality of glass panels (¶66);
processing the captured image to recognize the identification code (¶71);
instructing the scanning device to retrieve authentication information corresponding to the recognized identification code from a glass panel production information database (¶76); and
displaying by a display (¶41).  
Mizukoshi does not explicitly disclose the glass panels are reinforced; the scanning device is mobile; the information retrieved is stress information; displaying the retrieved stress information on the mobile scanning device; wherein the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels.
Trpkovski teaches (Fig. 3) a laser etching indicia apparatus comprising: manufacturing of reinforced glass panels (¶3 - tempered), where indicia are imparted onto the glass to include manufacturer information, and other information such as the type of glass, the coatings or films applied to the glass, whether the glass is tempered, a window manufacturer for which the glass or insulating glass unit is being produced, applicable patent marking or trademark registration designations, certification designations, and light filtering and insulation performance data, and the like (¶10).
Oh teaches a glass manufacturing method and apparatus comprising: the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels (¶41). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the scanning device of Mizukoshi with logistical and physical property information Trpkovski: ¶3).
Regarding claim 5, Mizukoshi discloses:
an identification code installed on a surface of each of a plurality of glass panels, wherein the identification code is unique to each of the plurality of glass panels (¶41); and
a glass panel production information database to store the authentication information based on the identification code, wherein the glass panel production information database provides stress information corresponding to an identification code installed on a surface of one of the plurality of glass panels upon a scanning device reads the identification code and submits a retrieval request (¶76).  
Mizukoshi does not explicitly disclose the scanning device is mobile; the information retrieved is stress information; at least one stress sensor to test a stress at different testing locations on the surface of each of the plurality of glass panels being processed on a production line for manufacturing reinforced glass panels, and to obtain the stress information; a sensor controller to place the at least one stress sensor on the different testing locations, wherein the sensor controller moves the at least one stress sensor along a direction parallel to the surface of each of the plurality of glass panels and along a direction vertical to the surface of each of the plurality of glass panels.
Trpkovski teaches (Fig. 3) a laser etching indicia apparatus comprising: manufacturing of reinforced glass panels (¶3 - tempered), where indicia are imparted onto the glass to include manufacturer information, and other information such as the type of glass, the coatings or films applied to the glass, whether the glass is tempered, a window manufacturer for which the glass or insulating ¶10).
Oh teaches a glass manufacturing method and apparatus comprising: the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels (¶41). A sensor positioned to sense stress (¶49). Float or other glass processing may include the generation of stress due to horizontal or vertical (¶64).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the scanning device of Mizukoshi with logistical and physical property information included in the barcode as taught by Trpkovski, including that the glass may be reinforced by tempering, and with the stress information map as taught by Oh as physical property information included in the barcode, and doing so by a scanning device well known in the art like a mobile device with the display to interface with the user with information, in order to provide users with useful information (Trpkovski: ¶3) and with physical controls well known in the art in order for the sensor to sense stress in both horizontal and vertical directions as described by Oh.
Regarding claim 6, Mizukoshi modified by Trpkovski and Oh teaches the apparatus of claim 5 above and further teaches wherein the identification code is a two-dimensional code or a bar code (Mizukoshi: ¶40).  
Regarding claim 7, Mizukoshi modified by Trpkovski and Oh teaches the apparatus of claim 5 above and further teaches wherein the identification code is printed on the surface of each of the plurality of glass panels (Mizukoshi: ¶61-¶63; Trpkovski: ¶2).
Regarding claim 8, Mizukoshi modified by Trpkovski and Oh teaches the apparatus of claim 5 above and further teaches wherein the identification code is laser printed on the surface of each of the plurality of glass panels (Mizukoshi: ¶61-¶63
Regarding claim 10, Mizukoshi discloses:
installing an identification code on a surface of each of a plurality of glass panels, wherein the identification code is unique to each of the plurality of glass panels (¶41); 
establishing a record in a glass panel production information database using the identification code for each of the plurality of glass panels (¶76);
reading, via a code-reader device, the identification code on the surface of one of the plurality of glass panels to retrieve authentication information based on the identification code (¶76).
Mizukoshi does not explicitly disclose processing each of the plurality of glass panels using a reinforcing process; saving processing information into the glass panel production information database based on the identification code; conducting, via at least one stress sensor, stress testing on each of the plurality of glass panels to derive stress information; saving the stress information into the glass panel production information database using the identification code; wherein the reading is conducted at a remote location distant from where the reinforcing process and stress testing were conducted.  
Trpkovski teaches (Fig. 3) a laser etching indicia apparatus comprising: manufacturing of reinforced glass panels (¶3 - tempered), where indicia are imparted onto the glass to include manufacturer information, and other information such as the type of glass, the coatings or films applied to the glass, whether the glass is tempered, a window manufacturer for which the glass or insulating glass unit is being produced, applicable patent marking or trademark registration designations, certification designations, and light filtering and insulation performance data, and the like (¶10). Textual information may vary between production runs, or even between workpieces, as the appropriate textual information, retrieved from the workpiece database, is fed to the program for unification with the appropriate logo prior to transmission to the laser as a unified file (¶15). The reading is conducted at a remote location distant from where the reinforcing process is conducted (¶3 - downstream user
Oh teaches a glass manufacturing method and apparatus comprising: the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels (¶41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the scanning device of Mizukoshi with logistical and physical property information stored in a database and included in the barcode as taught by Trpkovski, including that the glass may be reinforced by tempering, and with the stress information map as taught by Oh as physical property information included in the barcode, and doing so by a scanning device well known in the art like a mobile device with the display to interface with the user with information, in order to provide users with useful information (Trpkovski: ¶3).
Regarding claim 11, Mizukoshi modified by Trpkovski and Oh teaches the apparatus of claim 10 above and further teaches displaying the retrieved processing information and stress testing information on a user interface local to where the reading is conducted (see rejection of claim 10 above: mobile device display is local).
Regarding claim 21, Mizukoshi discloses 
a glass plate, which was one of a plurality of glass plates that were processed on a production line for manufacturing a plurality of glass panels (¶41); and 
a first identification code installed on a surface of the glass plate, wherein the first identification code being an identification code installed on a surface of each of the plurality of glass plates respectively, and the identification code is unique to each of the plurality of glass plates (¶41).
Mizukoshi does not explicitly disclose the glass panels are reinforced; wherein: stress information for each of the plurality of reinforced glass panels was obtained via at least one stress sensor testing a stress at different testing locations on a surface of the each of the plurality of reinforced 
Trpkovski teaches (Fig. 3) a laser etching indicia apparatus comprising: manufacturing of reinforced glass panels (¶3 - tempered), where indicia are imparted onto the glass to include manufacturer information, and other information such as the type of glass, the coatings or films applied to the glass, whether the glass is tempered, a window manufacturer for which the glass or insulating glass unit is being produced, applicable patent marking or trademark registration designations, certification designations, and light filtering and insulation performance data, and the like (¶10).
Oh teaches a glass manufacturing method and apparatus comprising: the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels (¶41). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the scanning device of Mizukoshi with logistical and physical property information included in the barcode as taught by Trpkovski, including that the glass may be reinforced by tempering, and with the stress information map as taught by Oh as physical property information included in the barcode, and doing so by a scanning device well known in the art like a mobile device with the display to interface with the user with information, in order to provide users with useful information (Trpkovski: ¶3).
Allowable Subject Matter
Claims 2, 4, 9, 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art of record does not teach or fairly suggests a mobile scanning device for retrieving stress information of one of a plurality of reinforced glass panels, comprising: an image capturing device to capture an image of an identification code installed on a surface of the one of the plurality of reinforced glass panels, wherein the identification code is unique to each of the plurality of reinforced glass panels; an image processor, coupled to the image capturing device, to process the captured image and recognize the identification code; a central processor, coupled to the image processor, to instruct the mobile scanning device to retrieve stress information corresponding to the identification code from a glass panel production information database; and a display device, coupled to the central processor, to display the retrieved stress information; wherein the stress information was obtained via at least one stress sensor testing a stress at different testing locations on a surface of each of a plurality of glass panels being processed on a production line for manufacturing the plurality of reinforced glass panels; wherein the central processor is further configured to: retrieve, from a product standard database, a product standard including a required stress for a reinforced glass panel in a particular geographical area based on geographical location information of the mobile scanning device;  DB2/ 38149602.1-5-Application No. To be assigned Attorney Docket No. 120043-5007 compare the retrieved product standard with the retrieved stress information corresponding to the identification code to determine whether the one of the plurality of reinforced glass panels complies with the product standard; and instruct the display device to display a result of the comparison (claims 1-2); nor a method for a mobile scanning device for retrieving stress information of one of a plurality of reinforced glass panels, comprising: capturing, via a mobile scanning device, an image of an identification code installed on a surface of the one of the plurality of reinforced glass panels, wherein the identification code is unique to each of the plurality of reinforced glass panels; processing the captured image to recognize the identification code; instructing the mobile scanning device to retrieve stress information corresponding to the recognized identification code from a glass panel production information claims 3-4); nor a glass panel on-production-line stress testing and retrieving system, comprising: an identification code installed on a surface of each of a plurality of glass panels, wherein the identification code is unique to each of the plurality of glass panels; at least one stress sensor to test a stress at different testing locations on the surface of each of the plurality of glass panels being processed on a production line for manufacturing reinforced glass panels, and to obtain the stress information; a sensor controller to place the at least one stress sensor on the different testing locations, wherein the sensor controller moves the at least one stress sensor along a direction parallel to the surface of each of the plurality of glass panels and along a direction vertical to the surface of each of the plurality of glass panels; a glass panel production information database to store the stress information based on the identification code, wherein the glass panel production information database provides stress information corresponding to an identification code installed on a surface of one of the plurality of glass panels upon a mobile scanning device reads the identification code and submits a retrieval request; a product standard database to provide a product standard including a required stress for a reinforced glass panel in a particular geographical area; and a control server coupled to the product standard database to retrieve the product standard based on geographical location information of the mobile scanning device, claims 5 & 9); and a glass panel on-production-line stress testing and retrieving method, comprising:  DB2/ 38149602.1-8-Application No. To be assigned Attorney Docket No. 120043-5007 installing an identification code on a surface of each of a plurality of glass panels, wherein the identification code is unique to each of the plurality of glass panels; establishing a record in a glass panel production information database using the identification code for each of the plurality of glass panels; processing each of the plurality of glass panels using a reinforcing process; saving processing information into the glass panel production information database based on the identification code; conducting, via at least one stress sensor, stress testing on each of the plurality of glass panels to derive stress information; saving the stress information into the glass panel production information database using the identification code; reading, via a code-reader device, the identification code on the surface of one of the plurality of glass panels to retrieve stress information based on the identification code, wherein the reading is conducted at a remote location distant from where the reinforcing process and stress testing were conducted; obtaining, from a product standard database, a product standard based on geographical location information of the code-reader device; comparing the obtained product standard with the stress information retrieved based on the identification code to determine whether the one of the plurality of glass panels complies with the product standard; and returning a comparison result to the code-reader device (claims 10 & 12); nor a reinforced glass panel, comprising: a glass plate, which was one of a plurality of glass plates that were processed on a production line for manufacturing a plurality of reinforced glass panels; and a first identification code installed on a surface of the glass plate, wherein the first identification code being an identification code installed on a surface of each of the plurality of glass plates respectively, and the identification code is unique to each of the plurality of glass plates; wherein: stress information for each of the plurality of reinforced glass panels was obtained via claims 21-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TOAN C LY/Primary Examiner, Art Unit 2887